United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1704
Issued: January 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 24, 2016 appellant filed a timely appeal from a May 12, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral wrist, left
shoulder, and bilateral lower extremity conditions causally related to factors of her federal
employment.
FACTUAL HISTORY
On October 5, 2015 appellant, than a 38-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that on or before August 16, 2015, she
1

5 U.S.C. § 8101 et seq.

sustained bilateral wrist, knee, foot, and left shoulder conditions due to pulling down and setting
up mail sacks, and walking and standing without proper floor mats. She stopped work on
August 16, 2015.
Dr. Michael E. Hebrard, an attending Board-certified physiatrist, held appellant off work
through August 19, 2015, and released her to light duty. He provided work limitations on
August 31, 2015 restricting appellant to lifting, pulling and pushing up to 10 pounds, limited
reaching at or above shoulder level with the left arm, keyboarding no more than 10 minutes an
hour, occasional pinch, grasp, and repetitive hand motions.
In an October 14, 2015 letter, OWCP advised appellant of the evidence needed to
establish her claim, including medical evidence diagnosing a condition related to the identified
work factors and a report from her physician explaining how and why that incident would cause
those conditions. It afforded appellant 30 days to submit such evidence.
In response, appellant submitted an October 30, 2015 narrative statement, explaining that
pushing and pulling heavy equipment, and lifting heavy sacks and trays of mail, caused bilateral
wrist and left shoulder pain. She experienced bilateral knee and foot pain while walking up and
down stairs to different divisions as part of her mail processing duties.
By decision dated December 7, 2015, OWCP denied the claim, finding that fact of injury
had not been established. It accepted that the identified work factors, including repetitive
motions of pulling down and lifting up sacks of mail, walking and standing on the work floor
without proper mats, and pushing heavy equipment, occurred as alleged. OWCP found,
however, that appellant had failed to submit medical evidence sufficient to establish causal
relationship between those factors and the claimed upper and lower extremity conditions.
In a December 28, 2015 letter, appellant requested a review of the written record. She
submitted additional reports from Dr. Hebrard.
On August 31, 2015 Dr. Hebrard explained that repetitive reaching at and above shoulder
level, in particular while loading conveyor belts, “led to chronic impingement of the left shoulder
where the supraspinatus tendon at the myotendinous junction which lies beneath the acromion
with any reaching at 100 degrees or higher to an arc of 140 which was required in the course of
her employment led to chronic functional impingement of the rotator cuff interval, subsequently
leading to increased inflammation.” He opined that repetitive flexion and extension of the wrists
while reaching, pulling, pushing, and grasping “led to accumulative aggravation of the flexor
tendons of the wrist which lie in the carpal tunnel, causing compression along the median nerve
and leading to” paresthesias and a bilaterally positive Tinel’s sign. Dr. Hebrard noted that
appellant also had a positive Adson’s test on the left, documenting compression of the
neurovascular bundle emerging from the brachial plexus region.
In an October 21, 2015 report, Dr. Hebrard diagnosed left shoulder impingement with
bicipital tendinitis, and cervical brachial syndrome due to work factors. He noted work
restrictions necessitated by left shoulder and bilateral knee conditions. On November 11, 2014
Dr. Hebrard found appellant’s knee symptoms improved, but that she still had limited cervical

2

and lumbar motion, as well as limited elbow and wrist flexion and extension bilaterally. He
limited appellant to sedentary work with occasional overhead lifting.
Dr. Hebrard addressed the causation of appellant’s upper extremity conditions in a
January 13, 2016 report. He opined that repetitive pushing, pulling, and reaching away from the
body caused microscopic trauma and “subsequent inflammatory changes” to the long head of the
biceps tendon due to friction in the intertubercular groove with repetitive pushing, pulling, and
reaching away from the body. This process caused “impairment of weakness of shoulder
abduction and forward flexion.” Dr. Hebrard added on February 24, 2016 that repetitive
reaching at and above the shoulder level caused chronic mechanical rotator cuff impingement
with subsequent weakness in both shoulders.
By decision dated May 12, 2016, an OWCP hearing representative affirmed as modified
OWCP’s December 7, 2015 decision, finding that Dr. Hebrard’s reports were insufficiently
rationalized to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.4 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

20 C.F.R. § 10.5(q).

3

opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
Appellant claimed that she sustained bilateral wrist, knee, foot, and left shoulder
conditions in the performance of duty on or before August 16, 2015. She attributed these
conditions to repetitive heavy lifting, pushing, pulling, and prolonged walking and standing
without proper floor mats. In support of her claim, appellant submitted work limitations from
Dr. Hebrard, an attending Board-certified physiatrist. OWCP denied the claim by December 7,
2015 decision, finding that the medical evidence of record was insufficient to establish causal
relationship.
Pursuant to a request for a review of the written record, appellant submitted additional
reports from Dr. Hebrard, containing detailed explanations of the pathophysiologic mechanics of
causation. Dr. Hebrard explained that repetitive reaching at and above shoulder level led to
chronic impingement due to aggravation of the supraspinatus tendon at the myotendinous
junction. He noted repetitive wrist flexion that “led to accumulative aggravation of the flexor
tendons” in the carpal tunnel, compressing the median nerve. Dr. Hebrard opined that repetitive
pushing, pulling, and reaching caused cumulative microtrauma and inflammation to the long
head of the biceps tendon due to friction in the intertubercular groove, as well as chronic rotator
cuff impingement.
The Board finds that although Dr. Hebrard’s opinion is insufficiently rationalized to meet
appellant’s burden of proof to establish causal relationship,6 it is of sufficient probative quality to
warrant additional development.7 Dr. Hebrard provided discussions of the pathophysiologic
mechanisms whereby appellant’s specific work tasks would have caused the claimed injuries.
However, OWCP did not undertake further development of the medical record, such as referring
the record to an OWCP medical adviser, or referring appellant for a second opinion examination.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.8 The case must be remanded to OWCP for preparation of a statement of accepted
facts including the physical requirements of her position and the working conditions, and referral
of the matter to an appropriate medical specialist, consistent with OWCP’s procedures, to
5

Solomon Polen, 51 ECAB 341 (2000).

6

See Frank D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
7

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

8

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).

4

determine whether appellant sustained the claimed conditions as alleged due to factors of her
employment. Following this and any other development deemed necessary, OWCP shall issue
an appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 12, 2016 is set aside, and the case remanded for additional
development consistent with this decision.
Issued: January 10, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

